OPINION — AG — THE PROVISIONS OF 26 O.S.H. 51, AS AMENDED IN 1943, WOULD NOT PRECLUDE A PERSON WHO IS A CANDIDATE AT AN ELECTION, OR WHO IS A DEPUTY OR REGULAR EMPLOYEE OF SUCH A CANDIDATE, OR WHO IS RELATED WITHIN THIRD DEGREE BY CONSANGUINITY OR AFFINITY TO SUCH CANDIDATE, FROM ACTING AS THE AGENT, DESIGNATED IN WRITING BY A PERSON WHO IS INCAPACITATED BY SICKNESS OR PHYSICAL DISABILITY ON THE DAY OF SUCH ELECTION, TO OBTAIN FROM THE SECRETARY OF THE COUNTY ELECTION BOARD, ON THE DAY OF THE ELECTION, ABSENTEE BALLOTS FOR SUCH SICK OR PHYSICALLY DISABLED PERSON, AS PROVIDED FOR IN 26 O.S.H. 325(A) (CONFLICT OF INTEREST, NO PERSON MAY BE RELATED (WHO SERVES ON THE ELECTION BOARD BY THIRD DEGREE) TO AN CANDIDATE CITE: 26 O.S.H. 51 (JAMES C. HARKIN)